May 01, 2009


Mr. Trevor Allen Woodruff
Texas Department of Family and Protective Services
P.O. Box 149030 MC: Y-956
Austin, TX 78714
Mr. John Franklin McDonough III
Attorney at Law
120 W. Kingsmill, Suite 506
P.O. BOX 699
Pampa, TX 79065

RE:   Case Number:  08-0379
      Court of Appeals Number:  07-07-00042-CV
      Trial Court Number:  7019

Style:      IN THE INTEREST OF J.O.A., T.J.A.M., T.J.M., AND C.T.M.,
      CHILDREN

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dale A. Rabe   |
|   |Jr.                |
|   |Ms. Jackie Johnson |
|   |Ms. Peggy Culp     |
|   |Ms. Danica Lynn    |
|   |Milios             |
|   |Mr. James C. Ho    |